
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


C.S. Pringle
EMPLOYMENT AGREEMENT


        AGREEMENT dated April 1, 2002 between Aspen Technology, Inc., a
Massachuestts corporation located at 10 Canal Park, Cambridge, Massachusetts
(the "Company"), and C.S. Pringle (the "Employee").

1.Employment. The Company and the Employee have agreed to the reassignment of
Employee to the position of Senior Vice President of the Accenture/AspenTech
Alliance. The Employee's responsibilities include the general management of the
development and go to market activities for the alliance. This position is
headquartered in Houston, Texas. The Employee agrees, while employed hereunder,
to perform his duties faithfully and to the best of his ability.

2.Term. The term of this agreement shall begin on the date set forth above and
shall continue through the earlier of (a) the third anniversary of the date of
this Agreement or (b) the occurrence of a Termination Date, as defined in
Section 6 (the "Term").

3.Compensation.

3.1.As compensation for the Employee's services during the Term, the Company
shall pay the Employee an annual base salary, initially at the rate of $230,000
per year.

3.2.The Employee shall be covered by the cash bonus plan currently maintained by
the Company for its executive officers as such plan is subsequently modified or
replaced. The target amount of this bonus is initially at the rate of $170,000
per year.

4.Termination Date; Consequences for Compensation and Benefits

4.1.Definition of Termination Date. The first to occur of the following events
shall be the Termination Date:

4.1.1.The date on which the Employee becomes entitled to receive long-term or
short-term disability payments by reason of total and permanent disability;

4.1.2.The Employee's death;

4.1.3.Voluntary resignation;

4.1.4.Voluntary resignation for Good Reason;

4.1.5.Discharge of the Employee by the Company after one of the following events
shall have occurred, which event shall be specified to the Employee by the
Company at the time of discharge: material willful misconduct in the discharge
of his duties, conviction of the Employee or the entry of a plea of guilty or no
contest by the Employee to any felony, or any material breach of any term of
this Agreement by the Employee which is not cured within 30 days after written
notice from the Board of Directors of the Company to the Employee setting forth
the nature of the breach ("Discharge for Cause");

4.1.6.Discharge of the Employee by the Company not accompanied by a notice of
cause described in Section 4.1.5 ("General Discharge").

4.2.Definition of "Good Reason". "Good Reason" means that (a) Employee has been
assigned duties inconsistent with his status as a senior executive officer of
AspenTech, or there has been a meaningful adverse alteration in the nature or
status of his responsibilities, (b) his annual base salary, together with any
bonus program targets, is reduced, (c) Employee has been transferred to a
location other than Houston, Texas without his consent, (d) Change in

1

--------------------------------------------------------------------------------

Control and this Agreement is not continued in effect by the subsequent owner,
or (e) AspenTech fails to continue to provide you with benefits or participation
in compensation plans which continue to be provided to senior executive officers
of AspenTech. A "Change in Control" shall be deemed to have occurred if any
person is or becomes the beneficial owner, directly or indirectly, of securities
of the Company representing twenty-five percent or more of the combined voting
power of the Company's then outstanding voting, there is a change in control of
the Company of a nature that would be required to be reported on Form 8-K or
items 6(e) of Schedule 14A of Regulation 14A or any similar item, schedule or
form under the Exchange Act, as in effect at the time of the change, whether or
not the Company is then subject to such reporting requirement, excluding however
(i) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) fifty-one percent or more of the combined voting
power of the voting securities (entitled to vote generally for the election of
directors) of the Company or such surviving or parent entity outstanding
immediately after such merger or consolidation and which would result in those
persons who are Continuing Directors immediately prior to such merger or
consolidation constituting more than two-thirds of the membership of the Board
or the board of such surviving or parent entity immediately after, or
subsequently at any time as contemplated by or as a result of, such merger or
consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the company (or similar transaction) in which no person
acquired twenty-five percent or more of the combined voting power of the
Company's then outstanding securities.

4.3.Consequences for Compensation and Benefits. If the Termination Date occurs
pursuant to Section 4.1.1, 4.1.2, 4.1.3 or 4.1.5, the Company shall pay base
salary to the Employee through the Termination Date and shall pay to the
Employee all Benefits accrued through the Termination Date, payable in
accordance with the respective terms of the plans, practices and arrangements
under which the Benefits were accrued. If termination of employment occurs
pursuant to Section 4.1.4 or 4.1.6, the Employee shall be entitled to receive
compensation on the same terms and conditions (including but not limited to the
Stock Option program) as set forth herein for a period of three years from the
Termination Date, continuation of all health and medical benefits until Employee
becomes eligible under another plan with a subsequent employer.

4.4.Liquidated Damages; No Duty to Mitigate Damages. The amounts payable
pursuant to Section 4.2 shall be deemed liquidated damages for the early
termination of this Agreement and shall be paid to the Employee regardless of
any income the Employee may receive from any other employer, and the Employee
shall have no duty of any kind to seek employment from any other employer during
the balance of the Term. The Employee further agrees that the amounts payable
pursuant to Section 4.2 after the Termination Date may be withheld by the
Company upon a material breach by the Employee of his obligations under
Section 5 (Agreement Not to Compete) or Section 6 (Agreement Not to Solicit).

4.5.Stock Options. The Company hereby confirms that, all of the stock options
Employee has received as of the date hereof were granted under the stock option
plans, and that, in accordance with the terms and conditions of the 1995 Stock
Option Plan, upon a Change in Corporate Control as defined in such plan, each
outstanding stock option immediately becomes fully exercisable.



5.Agreement Not to Compete. The Employee agrees that, while serving as an
Employee of the Company, he will not serve as an employee or director of any
business entity other than the Company and its affiliates, but may serve as a
director of a reasonable number of not-for-profit corporations and may devote a
reasonable amount of time to charitable and community service.

2

--------------------------------------------------------------------------------

For the period beginning on the Termination Date and continuing until one year
after the Termination Date, the Employee shall not work for Employee's own
account or that of any firm, partnership, or entity, on any project
substantially similar to or competitive with a project on which Employee worked
while at AspenTech, or solicit AspenTech's customers with whom Employee has
dealt during the last twelve months of Employee's employment with AspenTech,
either (a) to cease to do business with AspenTech, or (b) to do business with
any other firm, partnership, or entity, in actual or proposed competition with
AspenTech.

6.Agreement Not to Solicit. For the period beginning on the Termination Date and
continuing until the one year following any Termination Date, regardless of the
reason, the Employee shall not solicit any employee of the Company or an
affiliate to leave such employment and to provide services to the Employee or
any business entity by which the Employee is employed or in which the Employee
has a material financial interest. Soliciting a former employee of the Company
or an affiliate to provide such services shall not be a violation of this
Agreement.

7.Confidential Information. Unless the Employee shall first secure consent of
the Company, the Employee shall not disclose or use, either during or after the
Term, any secret or confidential information of the Company or any affiliate,
whether or not developed by the Employee, except as required by his duties to
the Company or the affiliate.

8.Arbitration. In the event that either party hereto has any claim hereunder,
the party shall promptly notify the other party of such claim. If within 30 days
of the receipt of such notice of claim, the parties cannot agree on a resolution
of such claim, the parties agree to submit such dispute to binding arbitration
to be held in Boston, Massachusetts under the rules of the American Arbitration
Association. Any such arbitration shall be conducted by three arbitrators, one
of whom shall be selected by the Employee, one of whom shall be selected by the
Company and one of whom shall be selected by the arbitrators so selected. The
expenses of any such arbitration shall be paid by the non-prevailing party, as
determined by the final order of the arbitrators.

9.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties and may be altered or amended or any provision hereof waived only
by an agreement in writing signed by the party against whom enforcement of any
alteration, amendment, or waiver is sought. No waiver by any party of any breach
of this Agreement shall be considered as a waiver of any subsequent breach.

10.Binding Obligations. This Agreement shall be binding upon and inure to the
benefit of the Company and their successors and assigns and the Employee and his
personal representatives.

11.Assignability. Neither this Agreement nor any benefits payable to the
Employee hereunder shall be assigned, pledged, anticipated, or otherwise
alienated by the Employee, or subject to attachment or other legal process by
any creditor of the Employee, and notwithstanding any attempted assignment,
pledge, anticipation, alienation, attachment, or other legal process, any
benefit payable to the Employee hereunder shall be paid only to the Employee or
his estate.

12.Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts.

        IN WITNESS WHEREOF, the Company and the Employee have signed and sealed
this Agreement as of the date first written above.

C.S. Pringle   ASPEN TECHNOLOGY, INC.
/s/ Steven Pringle
 
By:
 
/s/ illegible

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



QuickLinks


C.S. Pringle EMPLOYMENT AGREEMENT
